COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00257-CR


MICHELE LEE GONZALEZ                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                          STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------


      Michele Lee Gonzalez is attempting to appeal the trial court’s

judgment adjudicating her guilty of unauthorized use of a motor vehicle and

sentencing her to six months’ confinement.        The trial court’s certification of

Gonzalez’s right to appeal states that she waived the right of appeal. The written

plea admonishments and waiver shows that Gonzalez waived her right of appeal


      1
       See Tex. R. App. P. 47.4.
knowing that the State would recommend a sentence of six months’ confinement

and a plea in bar in another pending case in exchange for Gonzalez’s plea of

true to the allegations in the motion to adjudicate. Gonzalez pleaded true, and, in

accordance with the plea bargain, the trial court sentenced Gonzalez to six

months’ confinement and ordered that the plea in bar be granted.

      On June 30, 2011, we sent the parties a letter notifying them that this

appeal may be dismissed based on the trial court’s certification unless any party

filed a response on or before July 11, 2011, showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(d), 43.2(f). We received no response.

      When a defendant waives her right of appeal as part of an agreement on

sentencing and the agreement is followed by the trial court, she will be held to

the bargain and may not appeal any matters unless the trial court first grants her

permission. Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000);

see Tex. Code Crim. Proc. Ann. art. 1.14(a) (West 2005) (providing that a

defendant in a non-capital case may waive any rights secured her by law); Ex

parte Delaney, 207 S.W.3d 794, 796 (Tex. Crim. App. 2006); Monreal v. State,

99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (“[A] valid waiver of appeal, whether

negotiated or non-negotiated, will prevent a defendant from appealing without the

consent of the trial court.”).

      The record establishes that Gonzalez waived her right of appeal in

exchange for the sentence she received. There is a valid waiver of the right to

appeal, and the trial court did not otherwise grant Gonzalez permission to appeal.


                                        2
Consequently, we dismiss the appeal. See Tex. R. App. P. 25.2(d) (providing

that an appeal must be dismissed unless the trial court’s certification shows that

the defendant has the right of appeal); Blanco, 18 S.W.3d at 219–20.



                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 4, 2011




                                        3